Citation Nr: 0920551	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-23 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than March 16, 2007 
for a grant of service connection for Posttraumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from March 1944 to July 1946, during the World War II 
Era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.

A November 2007 psychiatric evaluation noted that the Veteran 
has hearing impairment probably due to explosions and gun 
fights.  A liberal reading of the record appears to have 
reasonably raised the issue of entitlement to service 
connection for hearing loss.  See, e.g., Hodge v. West, 155 
F.3d 1356, 1362-63 (Fed. Cir. 1998) (VA must develop all 
potential claims raised by the evidence, regardless of how 
the claim is identified).  Therefore, this matter is referred 
to the RO for development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On March 2007, the Veteran submitted a claim for service 
connection for PTSD.

2.  A November 2007 rating decision granted service 
connection for PTSD and assigned a disability rating of 30 
percent, effective March 16, 2007.

3.  The record contains no statement or communication from 
the Veteran that may be reasonably construed as raising a 
claim for service connection for PTSD prior to March 16, 
2007.


CONCLUSION OF LAW

The criteria for an effective date prior to March 16, 2007 
for service connection and the assignment of a 30 percent 
evaluation for PTSD have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection for PTSD in the November 2007 rating 
decision, he was provided notice of the VCAA in March 2007.  
An additional VCAA letter was sent in February 2007.  The 
VCAA letters indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran also received additional notice 
pertaining to the downstream disability rating and effective 
date elements of his claim, and was furnished a Statement of 
the Case in June 2008.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, and statements and 
testimony from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103.

II.  Claim for an Earlier Effective Date 

Under the applicable criteria, the effective date of an award 
of disability compensation based on an original claim for 
direct service connection or a claim reopened after final 
disallowance shall be the date following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.   
 
The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400. The effective date of an award of disability 
compensation based on a reopened claim under the provisions 
of 38 C.F.R. §§ 3.109, 3.156, 3.157 , and 3.160(e) shall be 
the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 C.F.R. § 3.400(r). 
 
The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to the revision on the same factual basis in the 
absence of CUE.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  
Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, or others, 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 U.S.C.A. §  3.155.  

In November 2007, the RO granted service connection for PTSD, 
effective March 16, 2007, the date the claim was filed.  

In this case, the Veteran contends that the effective date 
for the award of entitlement to service connection for PTSD 
should be from July 1946, the date of his discharge or within 
statute of limitations.  (See December 2007 claim for an 
earlier effective date).  In support of his earlier effective 
date claim, the Veteran submitted various written statements 
that reflect on his traumatic experience during service and 
the effect that it has had on his life.  He also stated that 
he was unaware of his eligibility for service connection for 
PTSD until the Director of the Veterans' Affairs for Chemung 
County encouraged him to apply in March 2007.  (See July 2008 
Form 9 and December 2007 claim).

Based upon the evidence of record, the Board finds no legal 
or factual basis under applicable VA law for an effective 
date earlier than March 16, 2007 for service connection for 
PTSD.  The record contains no statement or communication from 
the Veteran that may be reasonably construed as raising a 
claim for service connection for PTSD prior to March 16, 
2007.  The Veteran's contention that he was unaware of his 
eligibility is without merit, as ignorance of the law is no 
excuse.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  The 
Supreme Court of the United States has held that everyone 
dealing with the government is charged with knowledge of 
federal statutes and lawfully promulgated agency regulations.  
Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384, 68 S.Ct. 
1, 92 L.Ed. 10 (1947).  Thus, regulations are binding on all 
who seek to come within their sphere, "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance."  Id. at 385, 68 S.Ct. 1.  
Although the Veteran sincerely believes that he is entitled 
to an earlier effective date for PTSD, there is no legal or 
factual basis under applicable VA law for an effective date 
earlier than March 16, 2007 for entitlement to service 
connection for PTSD.  

Therefore, the claim for entitlement to an effective date 
earlier than March 16, 2007 for PTSD must be denied.  In so 
concluding, the Board in no way intends to minimize the 
Veteran's sacrifices for his country, which are deserving of 
the highest respect.  The Board, however, is obligated to 
decide cases based on the evidence and the law before it 
rather than based on equity.  See Harvey v. Brown, 6 Vet. 
App., 416, 425 (1994).


ORDER

Entitlement to an effective date prior to March 16, 2007, for 
the grant of service connection for PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


